This was an appeal by the guardian of the several in-r,t v e fonts from a decision of the vice chancellor refusing to com*24pel the executor of their father to pay to the guardian a part of the legacies of the infants, for their support and maintenance ; which legacies, by the will of the testator, were payable when the infants became of age.
The chancellor decided that as to legacies payable out of the personal estate, the court has power to authorize the executor to allow a part of the capital of the legacy for support and maintenance if the same is absolutely necessary. And that such allowance may be made upon petition, without bill filed.
But that an executor who is not before the court as a party in some suit, will not be compelled, upon the petition of the guardian, to pay money for the support and maintenance of the legatee.
Order of the vice chancellor of the seventh circuit affirmed with costs.